Citation Nr: 0933590	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for a cervical muscle 
strain, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for cephalgia, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1985 to June 1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  In April 2006, the Veteran testified before a 
hearing officer at the RO using video-conferencing 
technology, and in September 2006, he testified before the 
undersigned Veterans Law Judge (VLJ) at the RO.

In an August 2007 decision, the Board denied increased 
ratings for cervical muscle strain and cephalgia.  The 
Veteran appealed the August 2007 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2008, the Court granted the parties' joint motion 
for remand, remanding the claims to the Board for further 
proceedings consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of points raised in the joint motion, and the 
Board's review of the claims file, further action on the 
claims on appeal is warranted.  

The Veteran testified that he was attending VA vocational 
rehabilitation in September 2003.  The records associated 
with the Veteran's vocational rehabilitation have not been 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the Veteran's vocational 
rehabilitation file should be obtained and associated with 
the claims file.

Documents of record indicate that the Veteran receives 
disability benefits from the Social Security Administration 
(SSA).  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  While some records from SSA have been 
obtained, it appears that all relevant SSA records have not 
been obtained.  Thus, the Board finds that the attempts 
should be made to obtain copies of all relevant records from 
SSA.  

The above records requests should be made following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

The Board also notes the recent decision of the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Veteran should be provided notice as required by Vazquez-
Flores for the issues on appeal.

In light of the delay resulting from this remand, the Veteran 
should be scheduled for a VA examination in order to 
ascertain the current level of his disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided notice 
as required by Vazquez-Flores (cited to 
above) for the issues on appeal.

2.  The Veteran's VA vocational 
rehabilitation file should be obtained and 
associated with the claims file.  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities should be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

3.  Records relevant to the claims on 
appeal should be obtained from SSA and 
associated with the claims file.  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities should be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

4.  All up-to-date medical records, VA and 
private, pertaining to the disabilities at 
issue, should be obtained for inclusion in 
the claims file.  

5.  The Veteran should be afforded VA 
examination so that the current level of 
disability due to cervical muscle strain 
and cephalgia can be ascertained.  The 
examiner should elicit from the Veteran 
all symptoms and conduct a thorough 
examination and any necessary tests.  The 
claims file should be made available to 
the examiner for review prior to the 
examination.  

6.  The Veteran's entire file should then 
be reviewed and his claims readjudicated.  
The RO should ensure full compliance with 
all remand directives, with special 
attention to the report of VA examination.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




